Title: From George Washington to Jacques-Marie-Blaise, Chevalier [de] Segond de Sederon, 31 August 1783
From: Washington, George
To: Segond de Sederon, Jacques-Marie-Blaise, Chevalier [de]


                        
                            Sir
                            Rocky Hill Augst 31st 1783.
                        
                        I consider the War Office to be the proper channel of Application for the redress of any hardships under
                            which you and Lieut. Boulieu may labour, from the peculiarity of your circumstances. I have therefore referred your Letter
                            to the Honourable the Secretary at War, with a request, if he should not have it in his power to give adequate relief,
                            that he would lay your case before Congress and take the Orders of that Honble Body on the subject. In the mean time, I
                            have the pleasure to acquaint you that the arrangements which have been made for the liberation of Prisoners are of such a
                            nature, as will totally exonerate you from the obligations of your Parole, and leave you at liberty to act in every
                            respect as tho’ you had never given it. I am with great regard & esteem &c.
                        
                            G. Washington
                        
                    